Citation Nr: 1754245	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  04-44 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 2003, for the establishment of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for vaginal tumors, to include as secondary to service-connected disability.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected acquired psychiatric disorder prior to October 14, 2015; and to a rating in excess of 50 percent thereafter.

4.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a chronic disability manifested by poor wound healing and bruising, to include as secondary to service-connected disability.

6.  Entitlement to service connection for chronic disability manifested by thyroid deficiency, cessation of menses, and loss of sex drive, to include as secondary to service-connected disability.

7.  Entitlement to service connection for pineal gland tumor, to include as secondary to service-connected disability. 

8.  Entitlement to a rating in excess of 30 percent for service-connected Cushing's syndrome. 

9.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981 and from March 1983 to February 1984. 

This matter comes to the Board of Veteran s' Appeals (Board) on appeal from rating decisions by a Department of Veteran s Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

The appeal has a complex procedural history, which includes multiple prior actions by the Board.  Most recently, in March 2016 the Board, among other things, remanded the vaginal tumors and TDIU claims for further development.  Moreover, the United States Court of Appeals for Veterans Claims (Court) pursuant to a June 2017 joint motion for remand (JMR) vacated the Board's March 2016 decision that denied service connection for fibromyalgia, pineal gland tumor, and chronic disabilities manifested by poor wound healing and bruising, thyroid deficiency, cessation of menses, and loss of sex drive as well as a rating in excess of 30 percent for service-connected Cushing's syndrome.  

For the reasons addressed in the REMAND portion of the decision below the Board finds that further development is required regarding the issues of service connection for vaginal tumors, fibromyalgia, pineal gland tumor, and chronic disabilities manifested by poor wound healing and bruising, thyroid deficiency, cessation of menses, and loss of sex drive; higher ratings for the service-connected acquired psychiatric disorder and Cushing's syndrome, and entitlement to TDIU.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for an acquired psychiatric disorder (identified as major depression, anxiety, with panic attacks) by an April 1996 rating decision.  The Veteran was informed of that decision by correspondence dated in May 1996, including her right to appeal.

2.  The record does not reflect the Veteran submitted a Notice of Disagreement (NOD) to the denial of service connection for an acquired psychiatric disorder within the appeal period of the April 1996 rating decision; i.e., she did not submit a timely written statement expressing disagreement with that denial and desire for appellate review.

3.  A review of the record does not reflect the Veteran submitted a new claim of service connection for an acquired psychiatric disorder from the time of the April 1996 rating decision and the current effective date of August 1, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 2003, for the grant of service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, the Board notes that the earlier effective date claim originates from a disagreement with the initial effective date assigned following the establishment of service connection.  Courts have held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date and the initial rating(s) assigned, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board notes the Veteran has been provided with correspondence which included an explanation as to the information and evidence used by VA to determine effective date(s); as well as the allocation of responsibilities between the Veteran and VA in obtaining relevant evidence.  

The Board also notes that various records were obtained in conjunction with the Veteran's appeal, and it does not appear she has identified any evidence pertinent to her earlier effective date claim that has not been obtained or requested.  Further, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran in this case.  Therefore, there is no reasonable possibility that any further development, such as an examination, would aid in the resolution of the earlier effective date claim.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board acknowledges that the Veteran has contended, to include in the March 2017 Substantive Appeal for this claim, that the RO failed to comply with the Veterans Claims Assistance Act of 2000 (i.e., the aforementioned duties to notify and assist).  However, while the Veteran has challenged, among other things, the adequacy of the VA examinations which have evaluated her appellate claims such as the severity of her acquired psychiatric disorder, it does not appear she has identified any specific deficiency regarding the notification and assistance she has received regarding this earlier effective date claim.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board will therefore proceed to the merits of the appeal.

The Board also wishes to note that while the Veteran provided testimony on her underlying claim of service connection for an acquired psychiatric disorder at the April 2010 hearing, the earlier effective date claim was not in appellate status at that time.  As such, the requirements of 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010) are not for consideration in adjudication of the earlier effective date claim.  Moreover, it is noted that the Veteran indicated on the March 2017 Substantive Appeal that no additional hearing was desired regarding this claim or the claims for higher ratings for the acquired psychiatric disorder.

The Earlier Effective Date Claim

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  Here, the Veteran is already in receipt of an effective date prior to this March 24, 2015, change in law for her acquired psychiatric disorder.  As such, the rules regarding formal and informal claims prior to this date are for consideration and will be summarized below.

The law in effect prior to March 24, 2015, provided that VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1 (p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) makes clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The Board notes that an April 1996 rating decision denied service connection for, among other things, an acquired psychiatric disorder (identified as major depression, anxiety, with panic attacks).  The Board finds that this description of the Veteran's psychiatric disorder was sufficiently broad to encompass the symptomatology demonstrated at that time; i.e., it encompassed any acquired psychiatric disorder that may have been present.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  Further, the Veteran was notified of that denial at her last address of record by correspondence dated in May 1996, including her right to appeal.  

The Board observes that, then and now, a claimant had one year from the date of notification of an adverse decision to initiate an appeal by filing a timely NOD.  38 C.F.R. § 20.301 (1995 and 2017).  At the time of the April 1996 rating decision, and throughout that appeal period, an NOD was defined as a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adverse decision and a desire to contest the result; while special wording was not required, the NOD must be in terms which can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (1995).  

A thorough review of the evidence of record during the appeal period indicates that while the Veteran submitted an NOD in July 1996, it only and explicitly addressed the denial of service connection for Cushing's syndrome.  Thus, that NOD is only applicable to that issue.  See Id.  Moreover, no written statement was of record during this period in which the Veteran expressed dissatisfaction/disagreement with the denial of service connection for an acquired psychiatric disorder, and a desire for appellate review.  Thus, the Board must find no timely NOD was submitted regarding that denial.

The Board also notes that Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  At the time of April 1996 rating decision, "new and material evidence" was defined as evidence received since the last prior denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (1996).

Here, the Board finds that new and material evidence regarding the psychiatric disorder claim was not physically or constructively of record within the appeal period of the April 1996 denial and May 1996 notification thereof.  In pertinent part, the Veteran did not submit communication(s) contending that service connection was warranted for this disability.  In reaching this conclusion, the Board has not overlooked the Veteran December 1996 personal hearing testimony.  However, the Board finds that the testimony is not new and material evidence regarding the psychiatric disorder because, in substance, it is silent as to her psychiatric disorder.  Likewise, while additional medical records were added to the record within the one year period after the Veteran was provided notice of the April 1996 rating decision in May 1996, including treatment records dated in December 1996, there was similar evidence of record showing her post-service complaints, diagnoses, or treatment for a psychiatric disorder at the time of the denial.  Thus, the Board finds that this evidence is cumulative and redundant.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

In view of the foregoing, the Board finds that the April 1996 rating decision's denial of service connection for an acquired psychiatric disorder is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

In cases of a prior final denial the effective date for a subsequent grant of service connection cannot be earlier than the date of receipt of the application to reopen. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Here, a thorough review of the record available for the Board's review does not reflect the Veteran filed a formal or informal claim of entitlement to service connection for an acquired psychiatric disorder from the time of the April 1996 rating decision until August 1, 2003; nor does it appear she contends otherwise.  In fact, it appears there is no more than a general assertion that an earlier effective date is warranted.  Stated another way, it does not appear the Veteran has identified a specific basis upon which she is entitled to the benefit sought on appeal.

The Board acknowledges that a final decision "is subject to revision on the ground of clear and unmistakable error [CUE]."  38 U.S.C.A. § 5109A.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of [CUE]."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  However, to assert a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated;   must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  In this case, the Veteran has not contended the April 1996 rating decision's denial of service connection for an acquired psychiatric disorder was the product of CUE.  Thus, the Board need not address this issue any further.

For these reasons, the Board finds that there is no legal basis to assign an effective 

date earlier than August 1, 2003, for the establishment of service connection for an acquired psychiatric disorder.  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

An effective date earlier than August 1, 2003, for the establishment of service connection for an acquired psychiatric disorder is denied.

REMAND

Initially, the Board notes that it remanded the Veteran's claim of service connection for vaginal tumors, in part, for a competent medical examination to address the nature and etiology of this claimed disability.  Such an examination was accomplished in July 2016.  However, the Veteran, through her attorney, has submitted multiple statements in 2016 and 2017 requesting a copy of this VA examiner's curriculum vitae, and it does not appear she has been provided with this information.  See Nohr v. McDonald, 27 Vet. App. 124, 133-134 (2014).  Likewise, it appears the Veteran is also requesting the curriculum vitae of the January 2017 VA examiner.  Similarly, as to the claims of service connection for fibromyalgia, pineal gland tumor, and chronic disabilities manifested by poor wound healing and bruising, thyroid deficiency, cessation of menses, and loss of sex drive as well as a rating in excess of 30 percent for service-connected Cushing's syndrome, the Court pursuant to the June 2017 JMR vacated the Board's March 2016 decision that denied these claims because the Board neither provided the appellant with the curriculum vitae for the VA examiners that conducted the April 2012 VA examination nor explained why they were not provided.  See Nohr, supra.  

Therefore, the Board finds that these claims need to be remanded for the AOJ to attempt to comply with the Court's holding in Nohr by obtaining and providing to the appellant and her attorney either copies of her VA examiners curriculum vitaea and/or an explanation as to why they cannot be provided.  See 38 U.S.C.A. § 5103A(b) (West 2014); see also See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled).

The Board further notes that it has been contended that the July 2016 VA examination was inadequate because while the examiner addressed whether the claimed disability was directly related to service, he did not address the issue of secondary service connection (See 38 C.F.R. § 3.310 (2017)).  Similarly, the Board notes that the Veteran has contested the adequacy of the January 2017 VA examination which evaluated her service-connected acquired psychiatric disorder.  

In this regard, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand is required to provide the Veteran with new VA examinations to readdress her vaginal tumors and psychiatric disorder claims.  See 38 U.S.C.A. § 5103A(d) (West 2014).

The Board notes that resolution of the above claims may affect the Veteran's entitlement to a TDIU.  As such, these issues are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for the claimed vaginal tumors and her service-connected acquired psychiatric disorder since January 2017.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service vaginal tumor symptomatology, fibromyalgia, pineal gland tumor, and chronic disabilities manifested by poor wound healing and bruising, thyroid deficiency, cessation of menses, and loss of sex drive; as well as the nature, extent and severity of her psychiatric disorder and Cushing's syndrome symptoms and the impact of the conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Contact the VA Medical Center that conducted the Veteran's April 2012, July 2016, and January 2017 VA examinations and request copies of the examiners curriculum vitae or an explanation as to why these curriculum vitae cannot not be provided.

Thereafter, provide the Veteran and her representative with copies of the curriculum vitae or the explanation as to why these curriculum vitae cannot not be provided.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of the claimed vaginal tumors.  The claims folder should be made available to the examiner for review before the examination.

For any chronic vaginal disability found to be present, to include recurrent tumors, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's military service to include her treatment for breakthrough vaginal bleeding following a motor vehicle accident in October 1983.

If the examiner determines the disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused by her service-connected Cushing's syndrome. 

If the examiner determines the disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was aggravated by her service-connected Cushing's syndrome.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  The Veteran should also be afforded an examination to evaluate the current nature and severity of her service-connected acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this appeal was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


